Citation Nr: 0925140	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  07-25 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance (A&A) or at the 
housebound rate.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is the surviving spouse of the Veteran who 
served on active duty from December 1941 to October 1944.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on her part is required.


REMAND

Increased dependency and indemnity compensation (DIC) is 
payable to a surviving spouse by reason of the need for A&A 
or by reason of being housebound.  38 U.S.C.A. §§ 1311(c), 
(d), 1315(h); 38 C.F.R. § 3.351(a)(3), (4).  The appellant in 
this case has been in receipt of DIC benefits since October 
1948.  

In her June 2006 claim for SMC, the appellant stated that she 
was unable to perform routine everyday activities without the 
aid of another person or in her immediate household; in her 
March 2007 notice of disagreement, she indicated that she was 
totally helpless.  There is medical evidence the appellant 
has suffered from various disabilities, including diabetes 
mellitus, rheumatoid arthritis, influenza, poor hearing, 
defective vision (cataracts in each eye), and respiratory 
tract infection; the medical evidence does not show their 
severity or the extent of resulting functional impairment.  
Consequently, further development of medical evidence to 
determine  the severity of the various disabilities (and 
their impact on function), to include an examination of the 
appellant, is necessary.  See 38 C.F.R. §§ 3.159(c)(4), 
3.351(a), 3.352(a).  The Board notes that the appellant is of 
advanced age, and that accommodations may be necessary.

The record also shows that there are outstanding private 
treatment records (as indicated by the July 2006 
correspondence by a private physician that the appellant was 
his/her patient) that are not associated with the claims 
file.  As any such records may contain pertinent information 
(e.g., whether the appellant is blind or bedridden), they 
must be secured.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO should ask the appellant to 
identify the providers of all treatment 
and/or evaluation she has received for any 
of her disabilities since June 2005, and 
any releases needed to secure records of 
any private evaluation and/or treatment.  
The RO should obtain complete clinical 
records of all evaluations and treatment 
from the sources identified.  

2.  If records received pursuant to the 
request above do not demonstrate 
entitlement to the benefits sought, the RO 
should arrange for the appellant to be 
examined by an appropriate physician to 
determine whether she requires A&A or is 
housebound.  [If because of incapacity the 
appellant is unable to travel for 
examination, arrangements should be made 
for her to be examined locally.]  The 
examiner must have available copies of the 
criteria for establishing housebound 
status (3.351(e)), and for A&A (3.352(a)).  
Any indicated tests or studies should be 
completed.  The examiner should 
specifically indicate: 

(a) Whether the appellant is substantially 
confined to the premises of her home; or 

(b) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, 
in both eyes, or concentric contraction of 
the visual field to 5 degrees or less; or 

(c) is in a nursing home because of mental 
or physical incapacity; or 

(d) her disabilities prevent her from 
protecting herself from the hazards 
incident to her environment, keeping 
herself clean and presentable, dressing or 
undressing herself, feeding herself due to 
loss of coordination of the upper 
extremities or extreme weakness, attending 
to the wants of nature, or otherwise 
require regular aid and attendance by 
another person.  

The examiner must explain the rationale 
for all opinions.   

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and afford the 
appellant and her representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

